Citation Nr: 0505246	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  02-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for post-
operative residuals of retinal tear of left eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from October 1965 to October 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board in August 2002 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

In November 2002, pursuant to regulations then in effect, the 
Board directed additional development of the veteran's claim.  
See 38 C.F.R. § 19.9 (2003).  The Board notified the veteran 
of the additional development in a January 2003 letter.  the 
U.S. Court of Appeals For The Federal Circuit's decision in 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), significantly 
altered the Board's authority to conduct additional 
development and held that, absent a waiver by the claimant, 
the Board could not consider new evidence not initially 
considered by the Agency of Original Jurisdiction, in this 
case, the RO.  In compliance with DAV, the Board remanded the 
case to the RO for additional development and consideration 
of the evidence developed by the Board.  The RO completed the 
additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.  
The veteran's representative submitted additional comments on 
behalf of the veteran in January 2005.


FINDINGS OF FACT

1.  The veteran's post-operative left retinal tear residuals 
manifest with subjective complaints of a "spot" on the 
lens.  They manifest objectively with a stable repair and 
corrected vision of 20/20, a cryotherapy scar in the 
inferotemporal periphery of the left retina, and disturbing 
light flashes.

2.  Neither active left eye pathology nor retina, localized 
scars, atrophy, or irregularities of, centrally located, with 
irregular, duplicated enlarged or diminished image, 
unilateral or bilateral, has been more nearly approximated.

3.  Moderate disfigurement of the head, face, or neck, has 
not been more nearly approximated.

4.  No characteristic of disfigurement of the head, face, or 
neck has been more nearly approximated.


CONCLUSION OF LAW

The requirements for a compensable rating for left retinal 
post-operative residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.84a, 
Diagnostic Codes (DCs) 6008, 6011 (2004); 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7800 (in effect prior to August 30, 
2002); 38 C.F.R. § 4.118, DC 7800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in April 2001 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
instructed the veteran to complete and return the provided VA 
Form 21-4138 describing whether there was additional evidence 
related to his claim.  The Board notes that the letter did 
not inform the veteran of how the burden of obtaining any 
relevant evidence would be allocated between the veteran and 
RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board further notes, however, that the evidence of record 
shows this omission to have been non-prejudicial to the 
veteran's pursuit of his claim.

First, the veteran's response to the letter merely reiterated 
his account of how his eye was originally injured.  He 
referenced no additional evidence.  Indeed, throughout this 
appeal, the veteran has emphasized that all evidence was in 
the case file.  Second, pursuant to the Board's Remand, the 
veteran was provided another VCAA notice letter in February 
2004.  The February 2004 letter specifically instructed the 
veteran to send any treatment records in his possession and 
cataloged all evidence received by the RO to that date.  The 
February 2004 letter also informed the veteran that, at his 
option, the RO would obtain any private treatment records he 
identified as related to this claim, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  There is no 
evidence in the record of the February 2004 letter having 
been returned as undelivered.  The veteran did not respond to 
the February 2004 letter or submit further evidence.

The Board finds that the combination of the letter and the 
February 2004 letter meet the notice requirements of the 
VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)(3)); 
38 C.F.R. § 3.159(b)(1) (2004); Opinion Of The General 
Counsel (VAOPGCPREC) 1-2004 (February 24, 2004); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183.

As concerns the duty to assist, the RO arranged for 
appropriate examinations of the veteran to determine the 
current severity of his service-connected disorder.  Neither 
the veteran nor his representative asserts that there is 
further evidence to be obtained in support of his claim or 
that there is a request for assistance which has not been 
acted on.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2004).

Historically, the veteran sustained injury to his left eye 
during his active military service when he was assaulted by 
another service member.  The December 1976 rating decision 
granted service connection for retinal tear, left eye, status 
post-operative, with a noncompensable evaluation, effective 
March 15, 1976.  The veteran submitted his current 
application for an increase in March 2001.  The June 2001 
rating decision continued the noncompensable evaluation.

Factual background.

In his March 2001 application for an increase, the veteran 
related that his left eye had deteriorated and was causing 
him difficulty.  In a letter received by the RO in May 2001, 
the veteran related that he did not see as well as he did 
prior to the assault, and that he had to make "squint 
adjustments to focus," and that light colors occupy and 
overlap with other colors.

The May 2001 examination report reflects that the veteran's 
left eye uncorrected vision was near, J1, and far 20/50+2.  
Corrected left eye vision was 20/20.  No abnormalities were 
noted in the sclera and conjunctiva.  Slit lamp revealed no 
abnormalities of the conjunctiva, cornea, anterior chamber, 
iris, or lens.  The examiner rendered a diagnosis of history 
of retinal tear secondary to left eye injury, status post-
repair (stable), and myopic astigmatism.

At the Travel Board hearing, the veteran agreed that his 
vision was okay and that he never asserted otherwise.  He 
related that his primary symptom is what he described as a 
spot on his lens which causes him to focus on maintaining 
normal vision, which is the best that he could explain it.  
The veteran also indicated that there may be a scar on his 
left lens which he can see, and it distracts him.  The 
veteran related that it is there, and it cannot be repaired, 
and it sometimes caused him to get cross-eyed.

The March 2003 examination report reflects that the veteran 
reported that he experienced floaters/lightning flashes and 
blurred vision.  Physical examination showed the veteran's 
left eye uncorrected vision to be 20/30 near and 20/40 far.  
His corrected left eye vision was 20/20 near and far.  His 
eyebrows were intact and within normal limits, as were his 
eyelashes and eyelids.  Slit lamp examination and fundus were 
normal.  The examiner noted no abnormalities, except as to 
the left retina.  A scar reaction secondary to history of 
cryotherapy from retinal tear (stable) was observed and 
noted.  The examiner rendered a diagnosis of retinal tear 
secondary to trauma status post-cryotreatment (stable exam).  
The examiner noted that the retinal tear was evidenced by a 
cryotherapy scar in the inferotemporal periphery of the left 
retina.  The examiner observed that the scar is not larger 
than what would be expected from the veteran's eye condition.  
There was no visible or palpable tissue loss, disfigurement, 
distortion, depression, or adhesion of scar tissue.  The 
examiner noted that the veteran had disturbing light flashes 
which are caused by the previous injury and surgery.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran may be 
entitled to resolution of his claim under the criteria that 
are to his advantage.  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  New rating criteria, however, may 
be applied retroactively if such application will not have an 
illegal retroactive effect.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  If the new criteria are properly applicable 
retroactively, it is only from the effective date of the 
change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

Applicable rating criteria provide that, eye disabilities 
such as detached retina or an unhealed injury, in chronic 
form, are to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, DCs 6008, 6009.  Retina 
symptomatology of localized scars, atrophy, or 
irregularities of, centrally located, with irregular, 
duplicated enlarged or diminished image, unilateral or 
bilateral, also allows an evaluation of 10 percent.  DC 
6011.
The May 2001 and March 2003 examination reports reflect that 
the veteran's left retinal tear residuals do not manifest 
any loss of vision which is uncorrected, field loss, pain, 
or episodic incapacity.  The examiner at the examinations 
noted the scar, but found it did not impact the veteran's 
vision, as was the case for the disturbing lightning 
flashes.  Thus, the veteran's left retinal tear post-
operative residuals more nearly approximate a noncompensable 
evaluation.  38 C.F.R. §§ 4.3, 4.7 (2004).  The Board finds 
that a compensable evaluation of 10 percent is not  
warranted, as the veteran's left retinal tear residuals do 
not manifest any of the symptoms for that evaluation as 
reflected in the examination reports.

The Board notes that, while the examination reports reflect 
that the veteran has a scar on his left retina, the 
examinations did not reveal an irregular, duplicated or 
diminished image.  Thus, the Board finds that his left 
retinal post-operative residuals do not more nearly 
approximate a 10 percent evaluation under DC 6011.

In light of the veteran's testimony at the Travel Board 
hearing, the Board also has considered the veteran's left 
retinal post-operative residuals under the rating criteria 
for skin disorders.  The rating criteria for skin disorders 
were changed, effective August 30, 2002, after the veteran 
submitted his claim for an increase.  Therefore, the veteran 
is entitled to be rated under the prior criteria if they are 
deemed more favorable to him.

Under the prior criteria, a severe disfiguring scar of the 
head, face, or neck, especially if it produces a marked and 
unsightly deformity of the eyelids, lips, or autricles, 
allowed an evaluation of 30 percent.  Such a scar of 
moderate disfigurement allowed an evaluation of 10 percent.  
38 C.F.R. § 4.118, DC 7800 (in effect prior to August 30, 
2002).  Manifestation of marked discoloration, color 
contrast, or the like, in addition to tissue loss and 
cicatrization allowed a 30 percent evaluation to be 
increased to 50 percent, and a 10 percent evaluation to 30 
percent.  Id., Note.  A superficial scar tender and painful 
on objective demonstration also allowed an evaluation of 10 
percent.  DC 7804.

The March 2003 examination report reflects that the examiner 
found no disfigurement, and the examination report reflects 
that the veteran's eyebrows, eyelashes, and eyelids were 
intact.  The report also reflects that there was no tissue 
loss, depression or adhesion, and no pain was noted.  Thus, 
the veteran's left retinal post-operative scar residual does 
not more nearly approximate a compensable evaluation under 
the prior criteria for rating skin disorders.

The veteran fares no better under the current criteria for 
rating skin disorders.  A scar of the head, face, or neck 
which manifests with one characteristic of disfigurement 
allows an evaluation of 10 percent.  38 C.F.R. § 4.118, DC 
7800 (2004).  The 8 characteristics of disfigurement are: 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and, skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id., Note (1).  As with the prior criteria, a 
superficial scar painful on examination allows an evaluation 
of 10 percent.  DC 7804 (2004).  
    
The evidence of record shows the veteran's scar residual does 
not more nearly approximate a compensable evaluation, as his 
scar residual does not manifest any of the eight 
characteristics of disfigurement, and the examination reports 
reflect no findings of tenderness or pain on examination.  
38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to an increased (compensable) rating for post-
operative residuals of retinal tear of left eye is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


